"The money, rights, and credits of the defendant shall be exempt from trustee process in the following instances: . . . II. Wages of the defendant earned before the service of the writ upon the trustee, to the amount of twenty dollars, except in actions brought to recover for necessaries furnished to the defendant or any of his family." P. S., c. 245, s. 20. "The fact that the original indebtedness . . . has been converted into a judgment in no way changes the rights or liabilities of the parties. . . . The judgment, until reversed or satisfied, is evidence of a contract between the same parties, provable in another form, with the same effect." Whitney v. Whiting, 35 N.H. 457, 461, 462.
While the original claim is merged in the judgment so that a new action cannot be maintained thereon, if the prevailing party is entitled to any rights or privileges growing out of the original cause of action, the judgment may be examined to ascertain the ground upon which it is founded and the existence or not of the rights claimed. "Whenever justice requires it, judgments will be generally construed, not as a new debt, but as an old debt in a new form." Freem. Judg., s. 244; Watson v. Bourne, 10 Mass. 337,339, 340; Wyman v. Mitchell, 1 Cow. 316, 320, 3, 94; Clark v. Rowling,3 N.Y. 216; Evans v. Sprigg, 2 Md. 457.
The plaintiff seeks to recover payment for necessaries furnished the defendant or his family. The judgment conclusively establishing the defendant's indebtedness is not evidence of, nor does it preclude an inquiry into, the nature of that indebtedness, since that question was immaterial in the first suit and was not adjudicated therein. Such inquiry having established the defendant's debt to have been for necessaries within the exception of the exempting clause of the statute, the trustee is chargeable. Whether the defendant is such a party to the plaintiff's suit against the trustees as to be entitled to move for the trustees' discharge, has not been considered. Jones v. Roberts, 60 N.H. 216, 217, 218, Gale v. Barnes, 66 N.H. 183.
Exception overruled.
All concurred. *Page 546